                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 1 of 22 Page ID #:1



                                  1    Thiago Coelho, SBN 324715
                                       thiago@wilshirelawfirm.com
                                  2    Jasmine Behroozan, SBN 325761
                                  3    jasmine@wilshirelawfirm.com
                                       WILSHIRE LAW FIRM
                                  4    3055 Wilshire Blvd., 12th Floor
                                  5    Los Angeles, California 90010
                                       Telephone: (213) 381-9988
                                  6    Facsimile: (213) 381-9989
                                  7
                                       Attorneys for Plaintiff and Proposed Class
                                  8
                                  9                         UNITED STATES DISTRICT COURT
                                 10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 11
                                       SALEM ROSALES, individually and           CASE NO.:
                                 12    on behalf of all others similarly
                                       situated,
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                                       CLASS ACTION COMPLAINT
                                                           Plaintiff,               1. VIOLATIONS OF THE
                                 14
                                             v.                                        AMERICANS WITH
                                 15                                                    DISABILITIES ACT OF 1990, 42
                                 16    BALLY AMERICAS INC., a                          U.S.C. § 12181
                                       Delaware corporation; and DOES 1 to          2. VIOLATIONS OF THE UNRUH
                                 17    10, inclusive,                                  CIVIL RIGHTS ACT
                                 18                                                    DEMAND FOR JURY TRIAL
                                                          Defendants.
                                 19
                                 20
                                 21          Plaintiff Salem Rosales (“Plaintiff”), individually and on behalf of all others
                                 22    similarly situated, brings this action based upon her personal knowledge as to
                                 23    herself and her own acts, and as to all other matters upon information and belief,
                                 24    based upon, inter alia, the investigations of her attorneys.
                                 25                               NATURE OF THE ACTION
                                 26          1.     Plaintiff is a visually impaired and legally blind person who requires
                                 27    screen reading software to read website content using her computer. Plaintiff uses
                                 28    the terms “blind” or “visually impaired” to refer to all people with visual
                                                                            1
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 2 of 22 Page ID #:2



                                  1    impairments who meet the legal definition of blindness in that they have a visual
                                  2    acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  3    meet this definition have limited vision. Others have no vision.
                                  4          2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  5    (hereafter “Class Members”), brings this Class Action to secure redress against
                                  6    Bally Americas Inc. (hereafter “Defendant”), and DOES 1-10, for its failure to
                                  7    design, construct, maintain, and operate its website to be fully and equally
                                  8    accessible to and independently usable by Plaintiff and other blind or visually
                                  9    impaired people. Defendant’s denial of full and equal access to its website, and
                                 10    therefore denial of its products and services offered thereby and in conjunction with
                                 11    its physical locations, is a violation of Plaintiff’s rights under the Americans with
                                 12    Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
                                 13          3.     Because Defendant’s website, https://www.bally.com/en_us/home,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    the (“Website” or “Defendant’s website”), is not fully or equally accessible to blind
                                 15    and visually impaired consumers in violation of the ADA, Plaintiff seeks a
                                 16    permanent injunction to cause a change in Defendant’s corporate policies, practices,
                                 17    and procedures so that Defendant’s website will become and remain accessible to
                                 18    blind and visually impaired consumers.
                                 19                                      THE PARTIES
                                 20          4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 21    California, County of Los Angeles. Plaintiff is a legally blind, visually impaired,
                                 22    handicapped person, and a member of a protected class of individuals under the
                                 23    ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the
                                 24    ADA set forth at 28 CFR §§ 36.101 et seq.
                                 25          5.     Defendant Bally Americas Inc. is a Delaware corporation with its
                                 26    headquarters in New York, New York. Defendant’s servers for the website are in
                                 27    the United States. Defendant conducts a large amount of its business in California
                                 28    and the United States as a whole. Defendant’s stores constitute places of public
                                                                             2
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 3 of 22 Page ID #:3



                                  1    accommodation. Defendant’s retail stores provide to the public important goods
                                  2    and services. Defendant’s website provides consumers access to one of the world’s
                                  3    longstanding luxury brands. Consumers can also access information regarding
                                  4    women’s apparel, men’s apparel, gifts for purchase, the Bally Peak Outlook
                                  5    Foundation—Defendant’s commitment to environmental preservation, store
                                  6    locations, and personalized accounts. Consumers can further access information
                                  7    regarding booking an appointment for a personal walk-through of a Bally boutique,
                                  8    shipping, returns, in-store pickup, gift wrapping, frequently asked questions, career
                                  9    opportunities, in-store personalization services, Defendant’s social media
                                 10    webpages, commitment to responsible business practices, sustainability report,
                                 11    code of ethics, contact information, and newsletter.
                                 12          6.     Plaintiff is unaware of the true names, identities, and capacities of the
                                 13    Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 15    ascertained. Plaintiff is informed and believes, and thereupon alleges, that each of
                                 16    the Defendants sued herein as a DOE is legally responsible in some manner for the
                                 17    events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 18    proximately caused injuries and damages to Plaintiff as set forth below.
                                 19          7.     Defendant’s stores are a public accommodation within the definition
                                 20    of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 21          8.     The website https://www.bally.com/en_us/home, is a service,
                                 22    privilege, or advantage of Defendant’s services, products, and locations.
                                 23                             JURISDICTION AND VENUE
                                 24          9.     This Court has subject matter jurisdiction over the state law claims
                                 25    alleged in Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §
                                 26    1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5 million,
                                 27    exclusive of interest and costs; and (b) some of the class members are citizens of a
                                 28    state (California), which is minimally diverse from the Defendant’s states of
                                                                             3
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 4 of 22 Page ID #:4



                                  1    citizenship (Delaware and New York).
                                  2          10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                  3    has been and is committing the acts or omissions alleged herein in the Central
                                  4    District of California that caused injury, and violated rights prescribed by the ADA
                                  5    and UCRA, to Plaintiff and to other blind and other visually impaired consumers.
                                  6    A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  7    in the Central District of California. Specifically, on several separate occasions,
                                  8    Plaintiff has been denied the full use and enjoyment of the facilities, goods, and
                                  9    services of Defendant’s website in Los Angeles County. The access barriers
                                 10    Plaintiff has encountered on Defendant’s website have caused a denial of Plaintiff’s
                                 11    full and equal access multiple times in the past, and now deter Plaintiff on a regular
                                 12    basis from accessing Defendant’s website. Similarly, the access barriers Plaintiff
                                 13    has encountered on Defendant’s website have impeded Plaintiff’s full and equal
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    enjoyment of goods and services offered at Defendant’s brick-and-mortar stores.
                                 15          11.    This Court also has subject matter jurisdiction over this action pursuant
                                 16    to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title
                                 17    III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 18          12.    This Court has personal jurisdiction over Defendant because it
                                 19    conducts and continues to conduct a substantial and significant amount of business
                                 20    in the State of California, Los Angeles County, and because Defendant’s offending
                                 21    website is available across California.
                                 22          13.    Venue is proper in the Central District of California pursuant to 28
                                 23    U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                 24    continues to conduct a substantial and significant amount of business in this District,
                                 25    Defendant is subject to personal jurisdiction in this District, and a substantial
                                 26    portion of the conduct complained of herein occurred in this District.
                                 27      THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                 28          14. The Internet has become a significant source of information, a portal,
                                                                            4
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 5 of 22 Page ID #:5



                                  1    and a tool for conducting business, doing everyday activities such as shopping,
                                  2    learning, banking, researching, as well as many other activities for sighted, blind,
                                  3    and visually impaired persons alike.
                                  4          15.    In today's tech-savvy world, blind and visually impaired people have
                                  5    the ability to access websites using keyboards in conjunction with screen access
                                  6    software that vocalizes the visual information found on a computer screen. This
                                  7    technology is known as screen reading software. Screen reading software is
                                  8    currently the only method a blind or visually impaired person may use to
                                  9    independently access the internet. Unless websites are designed to be read by
                                 10    screen reading software, blind and visually impaired persons are unable to fully
                                 11    access websites, and the information, products, and services contained thereon.
                                 12          16.    Blind and visually impaired users of Windows operating system-
                                 13    enabled computers and devices have several screen reading software programs
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    available to them. Some of these programs are available for purchase and other
                                 15    programs are available without the user having to purchase the program separately.
                                 16    Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 17    popular, separately purchased and downloaded screen reading software program
                                 18    available for a Windows computer.
                                 19          17.    For screen reading software to function, the information on a website
                                 20    must be capable of being rendered into text. If the website content is not capable
                                 21    of being rendered into text, the blind or visually impaired user is unable to access
                                 22    the same content available to sighted users.
                                 23          18.    The international website standards organization, the World Wide
                                 24    Web Consortium, known throughout the world as W3C, has published Success
                                 25    Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                 26    hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                 27    accessible to blind and visually impaired people. These guidelines are adopted,
                                 28    implemented, and followed by most large business entities who want to ensure their
                                                                              5
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 6 of 22 Page ID #:6



                                  1    websites are accessible to users of screen reading software programs. Though
                                  2    WCAG 2.1 has not been formally adopted as the standard for making websites
                                  3    accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  4    maintain, and provide a website that is accessible under the ADA to the public.
                                  5            19.   Within this context, the Ninth Circuit has recognized the viability of
                                  6    ADA claims against commercial website owners/operators with regard to the
                                  7    accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                  8    55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                  9    numerous courts that have already recognized such application.
                                 10            20.   Each of Defendant’s violations of the Americans with Disabilities Act
                                 11    is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 12    Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 13    Civil Rights Act. Cal. Civ. Code, § 51(f).
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            21.   Further, Defendant’s actions and inactions denied Plaintiff full and
                                 15    equal access to their accommodations, facilities, and services.        A substantial
                                 16    motivating reason for Defendant to deny Plaintiff access was the perception of
                                 17    Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 18    substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 19    to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 20    in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 21    § 51.
                                 22            22.   Inaccessible or otherwise non-compliant websites pose significant
                                 23    access barriers to blind and visually impaired persons.           Common barriers
                                 24    encountered by blind and visually impaired persons include, but are not limited to,
                                 25    the following:
                                 26                  a. A text equivalent for every non-text element is not provided;
                                 27                  b. Title frames with text are not provided for identification and
                                 28                     navigation;
                                                                       6
                                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 7 of 22 Page ID #:7



                                  1                c. Equivalent text is not provided when using scripts;
                                  2                d. Forms with the same information and functionality as for sighted
                                  3                   persons are not provided;
                                  4                e. Information about the meaning and structure of content is not
                                  5                   conveyed by more than the visual presentation of content;
                                  6                f. Text cannot be resized without assistive technology up to 200
                                  7                   percent without loss of content or functionality;
                                  8                g. If the content enforces a time limit, the user is not able to extend,
                                  9                   adjust or disable it;
                                 10                h. Web pages do not have titles that describe the topic or purpose;
                                 11                i. The purpose of each link cannot be determined from the link text
                                 12                   alone or from the link text and its programmatically determined link
                                 13                   context;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                j. One or more keyboard operable user interface lacks a mode of
                                 15                   operation where the keyboard focus indicator is discernible;
                                 16                k. The default human language of each web page cannot be
                                 17                   programmatically determined;
                                 18                l. When a component receives focus, it may initiate a change in
                                 19                   context;
                                 20                m. Changing the setting of a user interface component may
                                 21                   automatically cause a change of context where the user has not been
                                 22                   advised before using the component;
                                 23                n. Labels or instructions are not provided when content requires user
                                 24                   input;
                                 25                o. In content which is implemented by using markup languages,
                                 26                   elements do not have complete start and end tags, elements are not
                                 27                   nested according to their specifications, elements may contain
                                 28                duplicate attributes and/or any IDs are not unique;
                                                                             7
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 8 of 22 Page ID #:8



                                  1                 p. Inaccessible Portable Document Format (PDFs); and
                                  2                 q. The name and role of all User Interface elements cannot be
                                  3                     programmatically determined; items that can be set by the user
                                  4                     cannot be programmatically set; and/or notification of changes to
                                  5                     these items are not available to user agents, including assistive
                                  6                     technology.
                                  7                               FACTUAL BACKGROUND
                                  8          23.    Defendant offers the https://www.bally.com/en_us/home website to
                                  9    the public. The website offers features which should allow all consumers to access
                                 10    the goods and services which Defendant offers in connection with its physical
                                 11    locations. The goods and services offered by Defendant include, but are not limited
                                 12    to, the following: women’s shoes such as flats, pumps, sandals, sneakers, and boots;
                                 13    women’s bags such as backpacks, mini bags, belt bags, cross-body bags, shoulder
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    bags, top handle bags, and tote bags; accessories for women such as wallets, belts.
                                 15    sunglasses, gloves, hats, scarves, socks, and shoe care; ready-to-wear women’s
                                 16    apparel such as outerwear, leather goods, dresses, skirts, knitwear, tops, and pants;
                                 17    men’s and women’s Collections such as Laser-Cut, Scribe, Formal Bags, Bally X
                                 18    Vibram, B-Chain, B-Echo, Janelle, Bally Lift, Vestige, Sunglasses, Curling, S/S
                                 19    2021 Collection, and S/S 2021 Lookbook; men’s shoes such as lace-ups, monks,
                                 20    sneakers, boots, snow boots, drivers, loafers, moccasins, sandals, and slides; men’s
                                 21    bags such as business bags, messenger bags, backpacks, belt bags, tote bags, and
                                 22    travel bags; men’s accessories such as wallets, clutches, portfolios, belts,
                                 23    sunglasses, gloves, hats, scarves, socks, and shoe care; ready-to-wear apparel for
                                 24    men such as outerwear, leather, knitwear, shirts, t-shirts, pants, and tracksuits; gifts
                                 25    for men, women, and Mother’s Day; the Ball Peak Outlook Foundation—
                                 26    Defendant’s commitment to environmental preservation; store locations; and
                                 27    personalized accounts.     Consumers can further access information regarding
                                 28    booking an appointment for a personal walk-through of a Bally boutique, shipping,
                                                                              8
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 9 of 22 Page ID #:9



                                  1    returns, in-store pickup, gift wrapping, frequently asked questions, career
                                  2    opportunities, in-store personalization services, Defendant’s social media
                                  3    webpages, commitment to responsible business practices, sustainability report,
                                  4    code of ethics, contact information, and newsletter.
                                  5          24.    Based on information and belief, it is Defendant’s policy and practice
                                  6    to deny Plaintiff and Class Members, along with other blind or visually impaired
                                  7    users, access to Defendant’s website, and to therefore, specifically deny the goods
                                  8    and services that are offered and integrated within Defendant’s stores. Due to
                                  9    Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                 10    and other visually impaired persons have been and are still being denied equal and
                                 11    full access to Defendant’s stores and a variety of other products and services offered
                                 12    to the public through Defendant’s website.
                                 13    DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14       CODE, § 51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                 15          25.    Plaintiff is a visually impaired and legally blind person, who cannot
                                 16    use a computer without the assistance of screen reading software. However,
                                 17    Plaintiff is a proficient user of the JAWS or NV Access screen-reader(s) as well as
                                 18    Mac’s VoiceOver and uses it to access the internet.            Plaintiff has visited
                                 19    https://www.bally.com/en_us/home on several separate occasions using the JAWS
                                 20    and/or VoiceOver screen-readers.
                                 21          26.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 22    encountered multiple access barriers which denied Plaintiff full and equal access to
                                 23    the facilities, goods, and services offered to the public and made available to the
                                 24    public on Defendant’s website. Due to the widespread access barriers Plaintiff and
                                 25    Class Members encountered on Defendant’s website, Plaintiff and Class Members
                                 26    have been deterred, on a regular basis, from accessing Defendant’s website.
                                 27    Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                 28    deterred Plaintiff and Class Members from visiting Defendant’s brick-and-mortar
                                                                              9
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 10 of 22 Page ID #:10



                                  1   stores.
                                  2         27.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                  3   Members encountered multiple accessibility barriers for blind or visually impaired
                                  4   people that include, but are not limited to, the following:
                                  5                a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                  6                   is invisible code embedded beneath a graphic or image on a website
                                  7                   that is read to a user by a screen-reader. For graphics or images to
                                  8                   be fully accessible for screen-reader users, it requires that alt-text
                                  9                   be coded with each graphic or image so that screen reading software
                                 10                   can speak the alt-text to describe the graphic or image where a
                                 11                   sighted user would just see the graphic or image. Alt-text does not
                                 12                   change the visual presentation, but instead a text box shows when
                                 13                   the cursor hovers over the graphic or image. The lack of alt-text on
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                   graphics and images prevents screen-readers from accurately
                                 15                   vocalizing a description of the image or graphic. As a result,
                                 16                   Plaintiff and Class Members, who are blind and visually impaired
                                 17                   customers, are unable access one of the world’s longstanding
                                 18                   luxury brands. Consumers are also unable to access information
                                 19                   about women’s apparel, men’s apparel, gifts for purchase, the Bally
                                 20                   Peak     Outlook      Foundation—Defendant’s        commitment      to
                                 21                   environmental preservation, store locations, and personalized
                                 22                   accounts. Further, Consumers cannot access information regarding
                                 23                   booking an appointment for a personal walk-through of a Bally
                                 24                   boutique, shipping, returns, in-store pickup, gift wrapping,
                                 25                   frequently    asked    questions,   career    opportunities,   in-store
                                 26                   personalization services, Defendant’s social media webpages,
                                 27                   commitment to responsible business practices, sustainability report,
                                 28                code of ethics, contact information, newsletter, or complete any
                                                                           10
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 11 of 22 Page ID #:11



                                  1                   purchases;
                                  2                b. Empty Links that contain No Text causing the function or purpose
                                  3                   of the link to not be presented to the user. This can introduce
                                  4                   confusion for keyboard and screen-reader users;
                                  5                c. Redundant Links where adjacent links go to the same URL address
                                  6                   which results in additional navigation and repetition for keyboard
                                  7                   and screen-reader users; and
                                  8                d. Linked Images missing alt-text, which causes problems if an image
                                  9                   within a link does not contain any descriptive text and that image
                                 10                   does not have alt-text. A screen reader then has no content to
                                 11                   present the user as to the function of the link, including information
                                 12                   or links for and contained in PDFs.
                                 13         28.    Recently in 2021, Plaintiff attempted to do business with Defendant
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                 15   website.
                                 16         29.    Despite past and recent attempts to do business with Defendant on its
                                 17   website, the numerous access barriers contained on the website and encountered by
                                 18   Plaintiff, have denied Plaintiff full and equal access to Defendant’s website.
                                 19   Plaintiff and Class Members, as a result of the barriers on Defendant’s website,
                                 20   continue to be deterred on a regular basis from accessing Defendant’s website.
                                 21   Likewise, based on the numerous access barriers Plaintiff and Class Members have
                                 22   been deterred and impeded from the full and equal enjoyment of goods and services
                                 23   offered in Defendant’s stores and from making purchases at such physical locations.
                                 24         DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                 25         30.    Due to the inaccessibility of the Defendant’s website, blind and
                                 26   visually impaired customers such as Plaintiff, who need a screen-reader, cannot
                                 27   fully and equally use, or enjoy the facilities and services Defendant offers to the
                                 28   public on its website. The access barriers Plaintiff encountered have caused a denial
                                                                               11
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 12 of 22 Page ID #:12



                                  1   of Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular
                                  2   basis from accessing the website.
                                  3         31.    These access barriers on the Defendant’s website have deterred the
                                  4   Plaintiff from visiting Defendant’s physical locations and enjoying them equal to
                                  5   sighted individuals because: Plaintiff was unable to find the locations and hours of
                                  6   operation of Defendant’s stores on its website, preventing Plaintiff from visiting the
                                  7   locations to view and purchase products and/or services. Plaintiff and Class
                                  8   Members intend to visit Defendant’s locations in the near future if Plaintiff and
                                  9   Class Members could access Defendant’s website.
                                 10         32.    If the website were equally accessible to all, Plaintiff and Class
                                 11   Members could independently navigate the website and complete a desired
                                 12   transaction, as sighted individuals do.
                                 13         33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   knowledge of the access barriers that make these services inaccessible and
                                 15   independently unusable by blind and visually impaired people.
                                 16         34.    Because simple compliance with WCAG 2.1 would provide Plaintiff
                                 17   and Class Members who are visually impaired consumers with equal access to the
                                 18   website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                 19   intentional discrimination, including, but not limited to, the following policies or
                                 20   practices: constructing and maintaining a website that is inaccessible to visually
                                 21   impaired individuals, including Plaintiff and Class Members; failing to construct
                                 22   and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                 23   visually impaired individuals, including Plaintiff and Class Members; and failing to
                                 24   take actions to correct these access barriers in the face of substantial harm and
                                 25   discrimination to blind and visually impaired consumers, such as Plaintiff and Class
                                 26   Members, as a member of a protected class.
                                 27         35.    The Defendant uses standards, criteria, or methods of administration
                                 28   that have the effect of discriminating or perpetuating the discrimination against
                                                                             12
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 13 of 22 Page ID #:13



                                  1   others, as alleged herein.
                                  2         36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                  3   seeks in this action. In relevant part, the ADA requires:
                                  4                In the case of violations of … this title, injunctive relief shall
                                                   include an order to alter facilities to make such facilities readily
                                  5
                                                   accessible to and usable by individuals with disabilities ….
                                  6                Where appropriate, injunctive relief shall also include requiring
                                                   the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                  7
                                  8         37.    Because Defendant’s website has never been equally accessible, and
                                  9   because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 10   the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 11   U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring Defendant to
                                 12   retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 13   with WCAG 2.1 guidelines for Defendant’s website.              The website must be
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   accessible for individuals with disabilities who use desktop computers, laptops,
                                 15   tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                 16   injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 17   Defendant’s employees and agents who develop the website on accessibility
                                 18   compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                 19   the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                 20   blind or vision-impaired persons to ensure that the Defendant’s website complies
                                 21   under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                 22   disclosed on the Defendant’s website, with contact information for users to report
                                 23   accessibility-related problems and require that any third-party vendors who
                                 24   participate on the Defendant’s website to be fully accessible to the disabled by
                                 25   conforming with WCAG 2.1.
                                 26         38.    If Defendant’s website were accessible, Plaintiff and Class Members
                                 27   could independently access information about the address and hours of store
                                 28   locations, services offered, and goods available for online purchase.
                                                                   13
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 14 of 22 Page ID #:14



                                  1         39.    Although Defendant may currently have centralized policies regarding
                                  2   maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                  3   reasonably calculated to make Defendant’s website fully and equally accessible to,
                                  4   and independently usable by, blind and other visually impaired consumers.
                                  5         40.    Defendant has, upon information and belief, invested substantial sums
                                  6   in developing and maintaining Defendant’s website, and Defendant has generated
                                  7   significant revenue from Defendant’s website. These amounts are far greater than
                                  8   the associated cost of making Defendant’s website equally accessible to visually
                                  9   impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                 10   website, https://www.bally.com/en_us/home, and also encountered such barriers.
                                 11         41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                 12   be unable to independently use Defendant’s website, violating their rights.
                                 13                          CLASS ACTION ALLEGATIONS
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         42.    Plaintiff, on behalf of herself and all others similarly situated, seeks to
                                 15   certify a Nationwide Class under Fed. R. Civ. P. 23(a) and 23(b)(2), the Nationwide
                                 16   Class is initially defined as follows:
                                 17                all legally blind individuals who have attempted to access
                                                   Defendant’s website by the use of a screen reading software
                                 18
                                                   during the applicable limitations period up to and including final
                                 19                judgment in this action.
                                 20         43.    The California Class is initially defined as follows:
                                 21                all legally blind individuals in the State of California who have
                                                   attempted to access Defendant’s website by the use of a screen
                                 22                reading software during the applicable limitations period up to
                                 23                and including final judgment in this action.
                                 24         44.    Excluded from each of the above Classes is Defendant, including any
                                 25   entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                 26   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 27   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 28   excluded are the judge and court personnel in this case and any members of their
                                                                             14
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 15 of 22 Page ID #:15



                                  1   immediate families. Plaintiff reserves the right to amend the Class definitions if
                                  2   discovery and further investigation reveal that the Classes should be expanded or
                                  3   otherwise modified.
                                  4         45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                  5   and may properly be maintained as a class action against Defendant under Rules
                                  6   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                  7   number and identities of other Class Members are unknown to Plaintiff at this time,
                                  8   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                  9   in the Class. Based on the number of customers who have visited Defendant’s
                                 10   California stores, it is estimated that the Class is composed of more than 10,000
                                 11   persons. Furthermore, even if subclasses need to be created for these consumers, it
                                 12   is estimated that each subclass would have thousands of Members. The Members
                                 13   of the Class are so numerous that joinder of all Members is impracticable and the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   disposition of their claims in a class action rather than in individual actions will
                                 15   benefit the parties and the courts.
                                 16         46.    Typicality: Plaintiff’s and Class Members’ claims are typical of the
                                 17   claims of the Members of the Class as all Members of the Class are similarly
                                 18   affected by Defendant’s wrongful conduct, as detailed herein.
                                 19         47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                 20   the Members of the Class in that they have no interests antagonistic to those of the
                                 21   other Members of the Class. Plaintiff has retained experienced and competent
                                 22   counsel.
                                 23         48.    Superiority: A class action is superior to other available methods for
                                 24   the fair and efficient adjudication of this controversy. Since the damages sustained
                                 25   by individual Class Members may be relatively small, the expense and burden of
                                 26   individual litigation makes it impracticable for the Members of the Class to
                                 27   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 28   adjudication of this controversy through a class action will avoid the potentially
                                                                             15
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 16 of 22 Page ID #:16



                                  1   inconsistent and conflicting adjudications of the claims asserted herein. There will
                                  2   be no difficulty in the management of this action as a class action. If Class treatment
                                  3   of these claims were not available, Defendant would likely unfairly receive
                                  4   thousands of dollars or more in improper revenue.
                                  5         49.    Common Questions Predominate: Common questions of law and fact
                                  6   exist as to all Members of the Class and predominate over any questions solely
                                  7   affecting individual Members of the Class. Among the common questions of law
                                  8   and fact applicable to the Class are:
                                  9                    i. Whether Defendant’s website,
                                 10                       https://www.bally.com/en_us/home, is inaccessible to the
                                 11                       visually impaired who use screen reading software to access
                                 12                       internet websites;
                                 13                   ii. Whether Plaintiff and Class Members have been unable to
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                       access https://www.bally.com/en_us/home through the use of
                                 15                       screen reading software;
                                 16                  iii. Whether the deficiencies in Defendant’s website violate the
                                 17                       Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                 18                       seq.;
                                 19                  iv. Whether the deficiencies in Defendant’s website violate the
                                 20                       California Unruh Civil Rights Act, California Civil Code § 51
                                 21                       et seq.;
                                 22                   v. Whether, and to what extent, injunctive relief should be imposed
                                 23                       on Defendant to make https://www.bally.com/en_us/home
                                 24                       readily accessible to and usable by visually impaired
                                 25                       individuals;
                                 26                  vi. Whether Plaintiff and Class Members are entitled to recover
                                 27                       statutory damages with respect to Defendant’s wrongful
                                 28                       conduct; and
                                                                   16
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 17 of 22 Page ID #:17



                                  1                  vii. Whether further legal and/or equitable relief should be granted
                                  2                       by the Court in this action.
                                  3         50.    The class is readily definable, and prosecution of this action as a Class
                                  4   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                  5   difficulty which will be encountered in the management of this litigation which
                                  6   would preclude their maintenance of this matter as a Class action.
                                  7         51.    The prerequisites to maintaining a class action for injunctive relief or
                                  8   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                  9   to act on grounds generally applicable to the Class, thereby making appropriate final
                                 10   injunctive or equitable relief with respect to the Class as a whole.
                                 11         52.    The prerequisites to maintaining a class action for injunctive relief or
                                 12   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 13   common to the Class predominate over any questions affecting only individual
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Members; and a class action is superior to other available methods for fairly and
                                 15   efficiently adjudicating the controversy.
                                 16         53.    The prosecution of separate actions by Members of the Class would
                                 17   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                 18   conduct for Defendant. Additionally, individual actions may be dispositive of the
                                 19   interests of all Members of the Class, although certain Class Members are not
                                 20   parties to such actions.
                                 21         54.    Defendant’s conduct is generally applicable to the Class as a whole
                                 22   and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                 23   whole. As such, Defendant’s systematic policies and practices make declaratory
                                 24   relief with respect to the Class as a whole appropriate.
                                 25   ///
                                 26   ///
                                 27   ///
                                 28   ///
                                                                   17
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 18 of 22 Page ID #:18



                                  1                                        COUNT I
                                  2      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
                                  3                                U.S.C. § 12181 ET SEQ.
                                  4         (On Behalf of Plaintiff, the Nationwide Class, and the California Class)
                                  5         55.    Plaintiff alleges and incorporates herein by reference each and every
                                  6   allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                  7   set forth fully herein.
                                  8         56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                  9   provides: “No individual shall be discriminated against on the basis of disability in
                                 10   the full and equal enjoyment of the goods, services, facilities, privileges,
                                 11   advantages, or accommodations of any place of public accommodation by any
                                 12   person who owns, leases (or leases to), or operates a place of public
                                 13   accommodation.” 42 U.S.C. § 12182(a).
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 15   discrimination also includes, among other things: “a failure to make reasonable
                                 16   modifications in policies, practices, or procedures, when such modifications are
                                 17   necessary to afford such goods, services, facilities, privileges, advantages, or
                                 18   accommodations to individuals with disabilities, unless the entity can demonstrate
                                 19   that making such modifications would fundamentally alter the nature of such goods,
                                 20   services, facilities, privileges, advantages or accommodations”; and “a failure to
                                 21   take such steps as may be necessary to ensure that no individual with a disability is
                                 22   excluded, denied services, segregated or otherwise treated differently than other
                                 23   individuals because of the absence of auxiliary aids and services, unless the entity
                                 24   can demonstrate that taking such steps would fundamentally alter the nature of the
                                 25   good, service, facility, privilege, advantage, or accommodation being offered or
                                 26   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                 27   accommodation shall take those steps that may be necessary to ensure that no
                                 28   individual with a disability is excluded, denied services, segregated or otherwise
                                                                              18
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 19 of 22 Page ID #:19



                                  1   treated differently than other individuals because of the absence of auxiliary aids
                                  2   and services, unless the public accommodation can demonstrate that taking those
                                  3   steps would fundamentally alter the nature of the goods, services, facilities,
                                  4   privileges, advantages, or accommodations being offered or would result in an
                                  5   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In
                                  6   order to be effective, auxiliary aids and services must be provided in accessible
                                  7   formats, in a timely manner, and in such a way as to protect the privacy and
                                  8   independence of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                  9         58.     Defendant’s store locations are a “public accommodation” within the
                                 10   meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                 11   revenue from the sale of its amenities and services, privileges, advantages, and
                                 12   accommodations in California through its locations and related services, privileges,
                                 13   advantages,          and       accommodations,        and        its        Website,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   https://www.bally.com/en_us/home, is a service, privilege, advantage, and
                                 15   accommodation provided by Defendant that is inaccessible to customers who are
                                 16   visually impaired like Plaintiff.    This inaccessibility denies visually impaired
                                 17   customers full and equal enjoyment of and access to the facilities and services,
                                 18   privileges, advantages, and accommodations that Defendant makes available to the
                                 19   non-disabled public. Defendant is violating the Americans with Disabilities Act,
                                 20   42 U.S.C. § 12181 et seq., in that Defendant denies visually impaired customers the
                                 21   services,     privileges,   advantages,   and    accommodations        provided    by
                                 22   https://www.bally.com/en_us/home. These violations are ongoing.
                                 23         59.     Defendant’s actions constitute intentional discrimination against
                                 24   Plaintiff and Class Members on the basis of a disability in violation of the
                                 25   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                 26   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                 27   the website in this inaccessible form; and has failed to take adequate actions to
                                 28   correct these barriers even after being notified of the discrimination that such
                                                                             19
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 20 of 22 Page ID #:20



                                  1   barriers cause.
                                  2         60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                  3   set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                  4                                        COUNT II
                                  5     VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                  6                              CIVIL CODE § 51 ET SEQ.
                                  7                     (On Behalf of Plaintiff and the California Class)
                                  8         61.    Plaintiff alleges and incorporates herein by reference each and every
                                  9   allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
                                 10   set forth fully herein.
                                 11         62.    Defendant’s locations are a “business establishment” within the
                                 12   meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 13   dollars in revenue from the sale of its services in California through its store
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   locations and related services, and https://www.bally.com/en_us/home is a service
                                 15   provided by Defendant that is inaccessible to customers who are visually impaired
                                 16   like Plaintiff and Class Members. This inaccessibility denies visually impaired
                                 17   customers full and equal access to Defendant’s facilities and services that Defendant
                                 18   makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 19   Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually
                                 20   impaired customers the services provided by https://www.bally.com/en_us/home.
                                 21   These violations are ongoing.
                                 22         63.    Defendant’s actions constitute intentional discrimination against
                                 23   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                 24   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                 25   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                 26   in this inaccessible form; and has failed to take adequate actions to correct these
                                 27   barriers even after being notified of the discrimination that such barriers cause.
                                 28         64. Defendant is also violating the Unruh Civil Rights Act, California
                                                                          20
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 21 of 22 Page ID #:21



                                  1   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                  2   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                  3   of the California Civil Code provides that a violation of the right of any individual
                                  4   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                  5         65.    The actions of Defendant were and are in violation of the Unruh Civil
                                  6   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                  7   Members are entitled to injunctive relief remedying the discrimination.
                                  8         66.    Plaintiff and Class Members are also entitled to statutory minimum
                                  9   damages pursuant to California Civil Code § 52 for each and every offense.
                                 10         67.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 11   fees and costs.
                                 12         68.    Plaintiff and Class Members are also entitled to a preliminary and
                                 13   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 15   necessary to make https://www.bally.com/en_us/home readily accessible to and
                                 16   usable by visually impaired individuals.
                                 17                                PRAYER FOR RELIEF
                                 18         WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                 19   respectfully requests that the Court enter judgment in her favor and against
                                 20   Defendant as follows:
                                 21         A.     For an Order certifying the Nationwide Class and California Class as
                                 22                defined herein and appointing Plaintiff and her Counsel to represent
                                 23                the Nationwide Class and the California Class;
                                 24         B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                 25                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                 26                enjoining Defendant from violating the Unruh Civil Rights Act and
                                 27                ADA and requiring Defendant to take the steps necessary to make
                                 28             https://www.bally.com/en_us/home readily accessible to and usable
                                                                         21
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03734-SB-AFM Document 1 Filed 05/03/21 Page 22 of 22 Page ID #:22



                                  1                by visually impaired individuals;
                                  2         C.     An award of statutory minimum damages of $4,000 per offense per
                                  3                person pursuant to section 52(a) of the California Civil Code;
                                  4         D.     For attorneys’ fees and expenses pursuant to California Civil Code
                                  5                §§ 52(a), 52.1(h), and 42 U.S.C. § 12205;
                                  6         E.     For pre-judgment interest to the extent permitted by law;
                                  7         F.     For costs of suit; and
                                  8         G.     For such other and further relief as the Court deems just and proper.
                                  9                             DEMAND FOR JURY TRIAL
                                 10         Plaintiff, on behalf of herself and all others similarly situated, hereby
                                 11   demands a jury trial for all claims so triable.
                                 12
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Dated: May 03, 2021                               Respectfully Submitted,

                                 15
                                 16                                                     /s/ Thiago M. Coelho
                                                                                        Thiago M. Coelho, Esq.
                                 17                                                     WILSHIRE LAW FIRM
                                 18                                                     Attorney for Plaintiff and
                                                                                        Proposed Class
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                   22
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
